DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
While applicant’s claim for the benefit of a prior-filed application under pre-AIA  35 U.S.C. 119-121, 365(c), or 386(c) is acknowledged, applicant has not complied with ≥1 conditions for receiving the benefit of an earlier filing date under pre-AIA  35 U.S.C. 119 because the disclosure of the prior-filed Prov’l Appl’n # 62/049,333 (“’333”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a)/1st par. for one or more claims of this application, namely claim 1.  This is at least because the recitation “having an ana topology” within claim 1 is not disclosed within ‘333.  Thus, the effective filing date of claim 1 is 9-11-15 (i.e. the filing date of PCT/US2015/49774, herein “’774”, which discloses the quoted recitation; Appl’n # 15/509,764 -herein “’764”- is a 35 U.S.C. 371 National Stage domestication of ‘774; Appl’n # 15/952,511 -herein “’511”- is a CIP of ‘764; the instant application is a CON of ‘511).  See, e.g., MPEP 211.05 I.A. and Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  Since independent claim 1 has been accorded an effective filing date of 9-11-15, all claims depending therefrom are accorded at best the same effective filing date.  See, e.g., 35 U.S.C. 112(d)/4th par.

Election/Restrictions
Applicant’s 12-22-21 election without traverse of Group I (claims 1-12) is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 

Information Disclosure Statement (“IDS”)
The 8-31-20 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the Brant reference referred to therein has been lined-through and not considered because only pp. 53-56 thereof were received, as opposed to all of the pp. 1-86 cited/listed in the IDS. Applicant is advised that the date of any re-submission of any item of information contained in an IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections and Potentially Allowable Subject Matter
Claim 9 is objected to for the following informalities: “Zr Nb,” should be changed to “Zr, Nb,” for grammar purposes.  Appropriate correction is required.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 11, the most pertinent prior art of record is as detailed below.  No prior art, however, was found that anticipates or renders prima facie obvious an ana topology MOF comprising either of the claimed organic linkers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-2, 6-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10,759,724 (2020) (“’724”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences, as detailed below.
Regarding instant claim 1, ‘724 claims an ana-topology MOF, comprising ≥1 metal(s) connected to ≥1 organic linkers/ligands.  See ‘724 at clm. 1.  Although ‘724’s MOF comprises further components (i.e. guest solvent molecule(s) and Group IA or IIA metal(s)), this nevertheless does not render instant claim 1 patentably different from ‘724’s claim 1, as instant claim 1 is in the open-set “comprising” format.  MPEP 2111.03.
instant claims 2, 6-10, and 12, ‘724 so claims.  See ‘724 at, respectively, clms. 5, 2, 2, 2, 2-3, 1, and 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armel et al., US 2018/0294485 (published 10-11-18; PCT filed 9-8-16; GB priority appl’n filed 9-8-15) (“Armel”).  Regarding claims 1, 5, and 8-9, Armel discloses [Zn(eIm)2] (herein “CAT-31”; eIm = 2-ethylimidazole), an MOF having ana topology comprising Zn atoms connected to two eIm linkers.  See Armel at, e.g., par. 45; Table 1.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2008 Brant thesis.  Regarding claims 1, 3, 6, and 8, Brant discloses the ana-topology ZMOF ME654, whose formula is In(2,4-PDC)2 (2,4-PDC = 2,4-pyridinedicarboxylate; H2PDCA = 2,4-pyridinedicarboxylic acid), comprising In atoms connected to 2,4-PDC linkers; the ana structure has “3-dimensional channels...”  See Brant at, e.g., pp. viii, 53-54, 56, and 81; Fig. 4.6.
Regarding claim 4, Brant discloses that “In ana-ZMOF, InN2O2 BUs replace tetrahedral atoms of inorganic analcime,” which is understood to connote the claimed geometric/topological arrangement.  See id. at, e.g., p. 56.  See also id. at, e.g., Fig. 2.1 (ana structure as tetrahedral).

Claims 1, 3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2006 Huang et al. Angew. Chem. Int. Ed. article (“Huang”).  Regarding claims 1, 5, and 8-9, Huang discloses an ana-ZMOF (compound 2) comprising Zn atoms connected to two eIm linkers.  See Huang at, e.g., p. 1557 (1st & 4th par.) and 1559 (1st full par.); Fig. 1(c)-(d).
Regarding claim 3, Huang’s compound 2 has “1D channels with distorted hexagonal apertures, which intersect with other irregular channels to provide a 3D microporous network[.]”  See id. at, e.g., p. 1557 (4th par.).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  The Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ January 14, 2022
Primary Examiner
Art Unit 1736